Citation Nr: 0805961	
Decision Date: 02/21/08    Archive Date: 03/03/08	

DOCKET NO.  02-01 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1965 to 
September 1967.  For service in the Republic of Vietnam, he 
was awarded the Purple Heart Medal, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 200 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran likely had an episode of acute hepatitis A 
which was resolved without residual prior to military 
service, and there is a complete absence of any evidence 
which shows or suggests that resolved hepatitis A was 
aggravated or increased in severity during service.  

3.  A preponderance of the objective and clinical evidence on 
file, including competent clinical opinions, is against a 
finding that the veteran's chronic hepatitis C, first 
diagnosed around 1999, is attributable to any incident, 
injury or disease of active military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

This claim was initiated and first decided before full 
implementation of the VCAA.  In December 2005, the Board 
noted this procedural defect and remanded specifically for 
the purpose of providing the veteran with formal and adequate 
VCAA notice.  That remand itself included a significant 
discussion of the evidence necessary to substantiate the 
veteran's claim.  The veteran was subsequently provided 
formal VCAA notice in December 2005, March 2006, and October 
2006.  These notifications informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  It is clear from a review of the claims folder 
that all relevant medical evidence has been collected, 
including the service medical records, and private and VA 
treatment records.  Additionally, the veteran has been 
provided multiple VA examinations, and most recently the 
Board referred the veteran's claims folder for a 
comprehensive review and the production of an opinion 
consistent with VCAA at 38 U.S.C.A. § 5103A (d).  The veteran 
submitted written arguments in his behalf and testified 
before an RO hearing officer in August 2002, and before the 
undersigned in September 2005.  There does not appear to be 
any remaining evidence relevant to the appeal which is 
uncollected for review.  The veteran does not argue nor does 
the evidence on file suggest that there remains any relevant 
outstanding evidence.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, r when a diagnosis of chronicity may be legitimately 
questioned.  When chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or when clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304 (b).  

A preexisting injury or disease will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increased disability is due to the 
natural progress of the disease.  However, aggravation may 
not be considered where the disability underwent no increase 
in severity during service on the basis of all of the 
evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.6.  

Analysis:  The veteran first filed a claim for service 
connection for hepatitis C many years after he was separated 
from service.  In testimony in two hearings and written 
statements, the veteran reported that he was first diagnosed 
with hepatitis C in or around 1999.  He has argued that he 
believes he incurred hepatitis C during service as a result 
of a documented left forearm shell fragment wound, or 
treatment therefor, which he argues included blood and/or 
plasma transfusions.  He has argued that his shell fragment 
wound was exposed to the blood of fellow servicemen 
coincident with his military duties.  He has argued that he 
had unprotected sex during service.  In his RO hearing in 
August 2002, the veteran indicated that "I'm not sure," when 
asked if he ever had blood transfusions during service.  He 
thought he did.  He said that he had been told that he had 
acute infectious hepatitis when he was 15 prior to service.  
He believed this had happened because of drinking polluted 
well water.  He said he brought this to the attention of 
examiners at the time of his enlistment, but he was having no 
problems at that time.  He testified that he used narcotics, 
including Heroine following service.

At his hearing before the undersigned, the veteran went on to 
argue that he had acute hepatitis prior to service from 
drinking dirty well water which was totally different than 
hepatitis C which is primarily transmitted by exchange of 
blood.  He pointed out that when he had acute hepatitis prior 
to service, several of his family members also had this 
disease and that his family was quarantined, and after this 
he was completely well, along with the rest of his family 
members.  He pointed out that when he was inducted into the 
military, he disclosed to the examining doctor that he had 
had acute infectious hepatitis prior to service.  He again 
argued that after he received his left arm shrapnel wound, he 
was then exposed to blood of other soldiers.  He pointed out 
that he had also received air gun immunizations in basic 
training.  He argued that a medic had used the same piece of 
gauze on everyone's arm while they were being immunized in 
this manner.

The service enlistment examination in September 1967 does 
include the veteran's report of having jaundice prior to 
service.  The report of examination clearly noted that the 
veteran had jaundice two years prior to enlistment.  The 
report of examination did not indicate that the veteran had 
any ongoing hepatitis or other disease process at enlistment.

The veteran received a shell fragment wound of the left 
forearm during service in Vietnam in July 1966.  There are no 
records reflecting initial treatment for this on file.  
However, on 1 August 1966, there is an entry from a battalion 
aid station noting that the veteran had received a shrapnel 
wound of the left forearm three days earlier.  It is noted 
that this wound was "D.P.C.", which medical abbreviation is 
likely to mean delayed primary closure.  The only treatment 
provided at this time was a dressing change and the veteran 
was directed to return to the clinic.  There are no further 
entries at this time reflecting any continuing care or 
treatment for this wound.  Months later on 19 March 1967, it 
was noted that the veteran had received a left elbow shrapnel 
wound, and that 6 days prior to admission he had developed an 
infection in the area which spread to involve most of the 
elbow.  Under past medical history, it was noted the veteran 
had a history of hepatitis with no known sequelae.  The 
diagnosis was a staphylococcus infection which was treated 
with significant antibiotics.  After 10 days, the wound was 
clean, and the swelling was gone and he was discharged after 
some 15 days.  The physical examination for separation did 
not include any findings with respect to this shell fragment 
wound.  

Following service separation, the veteran filed a claim for 
service connection for residuals of the shell fragment wound, 
and after current examination, service connection was granted 
for the scar only, and a noncompensable evaluation was 
assigned in the absence of any identifiable disability 
attributable to this wound, including a tender or painful 
scar.  That noncompensable evaluation has remained in effect 
until present.

In November 1984, the veteran was admitted to a VA Hospital 
with complaints of abdominal pain for three months.  It was 
noted that he had previously been hospitalized with the same 
complaint in March and September 1984.  It was noted that the 
veteran had a history of osteomyelitis in the left sacroiliac 
joint, secondary to intravenous drug abuse, "Heroine in 
1978."  There was a history of positive PPD skin tests.  The 
diagnosis from admission was gastritis.  

In a February 2000 private psychosocial assessment, the 
veteran reported that he had had many jobs after service and 
that he quit many of them after getting involved in arguments 
with superiors or coworkers "or due to a substance abuse 
problem, would be fired."  His use of post service IV opiates 
is confirmed in reports he made during a subsequent VA 
hospitalization in September 2001.  

In October 2002, the veteran was provided a VA examination.  
The veteran reported receiving a left arm shrapnel wound 
during service and stated at this time that it was "a large 
wound for which he was treated in the hospital for one month 
and discharged...."  The veteran reported that he had had an 
acute hepatitis A at age 15 prior to enlistment.  He reported 
that he had received a diagnosis of hepatitis C "about two 
years ago...."  He reported that he was being treated at the 
University of Michigan for his hepatitis, and reported that a 
biopsy had shown very early cirrhosis of the liver.  The 
assessment was that the veteran had a remote hepatitis A 
infection.  He currently had a hepatitis C infection which 
had been successfully treated and was currently inactive.  
The examiner wrote that he was unable to assume that the 
veteran had an open wound or cut at the time he came in 
contact with the blood of other fellow servicemen.  He 
believed that after the wound was sutured and he was 
discharged back to his unit, the wound had healed.  He 
believed this could not be considered an exposure and was an 
unlikely causative factor for hepatitis C.  He reported that 
the veteran's lifestyle including unprotected sex and I.V. 
drug abuse was more likely than not the origin of his 
hepatitis C.

In August 2003, the same physician who had seen the veteran 
in October 2002, was asked to review the claims folder and 
provide an opinion.  This physician reviewed the record and 
again concluded that he did not find evidence to reveal the 
veteran had an open wound at the time he was assisting 
wounded soldiers who must also have had open wounds and had 
hepatitis C at the time.  He noted that the veteran was not 
documented as having assisted with wounded soldiers.  He 
again wrote that it was unlikely the veteran was infected 
with hepatitis C as a result of these reported incidents but 
it was rather drug use and unprotected sex were more likely 
for causal origins of hepatitis.

In December 2005, the Board remanded the appeal for the 
conduct of an examination which was to include a record 
review and a request for production of opinions.  The veteran 
was provided this examination in November 2006.  The veteran 
again provided his history of incidents during service, and 
this physician noted that although the veteran reported 
having blood transfusions in treatment for his shell fragment 
wound, the examining physician did not find any objective 
evidence of blood transfusions or plasma factors anywhere in 
the service medical records.  He noted that there was a 
positive episode during service of acute urethritis due to 
gonococcus.  He also noted documentation of osteomyelitis 
secondary to intravenous Heroine abuse in 1978.  At this 
time, the veteran reported that he took I.V. drugs in 1996 
and 1997.  He also provided a history of high risk sexual 
behavior subsequent to service separation.  There was, 
however, no previous history of acupuncture, dialysis, 
piercings, or tattoos.  He also denied any history of 
receiving blood transfusions before or after service.  After 
conducting current examination and record review, the 
examining physician wrote that the veteran's hepatitis C was 
not likely related to hepatitis before entering onto active 
duty.  He also wrote that the veteran's hepatitis C was not 
likely related to the shrapnel wound of the left forearm and 
its treatment during service.  He found no documentation of 
blood or plasma factors or transfusion during service.  He 
also wrote that it was his opinion that the veteran's 
hepatitis C was likely as not related to high risk sexual 
behavior, including gonococcal infection, during service, and 
then somewhat inexplicably wrote that it was his opinion that 
the veteran's hepatitis C infection was as likely as not 
related to I.V. drug abuse.  He also wrote that the veteran's 
hepatitis C was not caused or increased by any other service-
connected disabilities.  

Because of the confusing opinions provided in this VA 
examination, the Board referred the appeal for a VHA record 
review and the production of an expert medical opinion.  In 
September 2007, a VA physician reviewed the record and 
produced a written statement.  In response to the questions 
posed by the Board, the physician wrote that it was less than 
likely that the veteran contracted hepatitis C prior to 
service.  It was more likely that he had an acute hepatitis A 
infection prior to service which was more consistent with the 
veteran's reports of having contracted the infection prior to 
service from drinking contaminated well water.  He wrote that 
hepatitis C was transmitted primarily through contact with 
blood or other bodily fluids in contrast to hepatitis A which 
was mainly transmitted through oral intake of contaminated 
food or drink.  He further wrote that there was no causal 
connection from the veteran's pre service hepatitis A and 
hepatitis C.  Hepatitis A never becomes chronic and he would 
have been completely resolved of hepatitis A during military 
service.  He further wrote that although hepatitis C could be 
transmitted through unprotected sex, it is much less 
transmissible through sex as compared to blood transfusion or 
exposure to another infected person's blood.  He wrote that 
it would be more likely to contract hepatitis C through his 
wound or treatment than from unprotected sex.  However, he 
wrote that intravenous drug use was the most common form of 
transmitting hepatitis C among all routes of transmission, 
much more common than unprotected sex.  It was therefore his 
conclusory opinion that the most likely cause of the 
veteran's hepatitis C was through intravenous drug use.  
Transmission during military service was less likely and 
through unprotected sex was the least probable.

In consideration of all of the evidence and clinical opinions 
on file, the Board finds that a preponderance of the evidence 
is against the veteran's claim that he contracted chronic 
hepatitis C during active military service.  The service 
medical records do not reveal that the shell fragment wound 
of the left forearm was serious in nature.  Although there is 
an indication that this wound was treated without initially 
closing it by suture, it was cleaned and covered with a 
dressing, and the only record on file with respect to the 
initial injury occurred 4 days after the injury when it was 
only noted that the dressing itself was changed.  There is no 
other indication that the veteran sought or required 
treatment for this injury at any time, until many months 
later when the veteran had a staph infection of the left 
elbow.  There is simply no evidence that the veteran had any 
form of blood or plasma transfusion at any time with respect 
to this wound.  Initial treatment for the shrapnel wound 
itself occurred in the field at battalion aid station, and it 
would seem unlikely that a wound serious enough to result in 
the necessity of a blood transfusion would not have resulted 
in the veteran being sent to a military hospital.  The 
evidence on file pretty clearly indicates that the wound was 
initially cleaned and treated with a dressing and likely 
resolved on its own until it became infected some 8 months 
later.  More over, the veteran is shown to have served in the 
Infantry and Artillery, but not in a medical unit and there 
is simply no objective documentation showing that the veteran 
would have been routinely exposed to the blood of other 
wounded soldiers during the period that his initial fragment 
wound was treated with coverage by a dressing.  This finding 
is also supported by multiple clinical opinions on file which 
stated that it was less than likely that the veteran incurred 
the hepatitis C infection as a result of this injury, given 
the absence of evidence of any form of blood or plasma 
transfusion.  The only contrary opinion is that brief March 
2007 statement which simply concluded that, based solely upon 
the veteran's reported history and not a review of the 
evidence on file, that he was in direct contact with HCV 
(hepatitis C) infected blood on numerous occasions during his 
military career.  The foundation for this opinion is entirely 
without support, as there is no objective evidence that the 
veteran was ever in direct contact with hepatitis C infected 
blood during service.  That private opinion from March 2007 
is not well reasoned and is entitled to little weight.  

That the veteran did engage in unprotected sex at least on 
one occasion during service is documented that he was noted 
to have one acute episode of urethritis due to gonococcus in 
May 1967.  The veteran also reported engaging in unprotected 
sex on more than one occasion during the years following 
service separation.  However, the most recent medical expert 
opinion indicated that transmission of hepatitis C from 
unprotected sex was the least likely method of acquiring the 
hepatitis C virus.  Concluding that the hepatitis C was 
contracted during unprotected sex during service is entirely 
speculative in nature.  

Indeed, it is clear that how and when the veteran contracted 
chronic hepatitis C cannot be known to a certainty.  It is 
however, supported by a preponderance of the clinical 
opinions provided on file, felt that the most probable cause 
of infection is directly related to the veteran's post 
service I.V. drug use which is objectively documented on file 
to have occurred in both the 1980's and 1990's.  In 1984, it 
was specifically noted that the veteran already had a history 
of osteomyelitis in a sacroiliac joint, secondary to 
intravenous Heroine abuse in 1978.  The opinions provided in 
October 2002 and August 2003 by a VA physician consistently 
reported that it was unlikely that the veteran's shrapnel 
wound was a causal factor in his incurring chronic hepatitis 
C, and much more likely the veteran's lifestyle of 
unprotected sex and I.V. drug use.  Although unprotected sex 
occurred during and after service, the most recent opinion on 
file noted that unprotected sex was the least likely causal 
reason for a hepatitis C infection, and that the most 
probable cause for infection was the veteran's I.V. drug use, 
and there is no I.V. drug use documented during service, and 
the veteran has not argued that he used I.V. drugs during 
service.

(Move up).  Initially, the veteran reported having a jaundice 
prior to service and this was clearly noted on the enlistment 
examination report, so there is no presumption of sound 
condition with respect to a pre-service jaundice in this 
case.  The evidence on file tends to show that this jaundice 
was in fact, an episode of hepatitis A which was acute, 
transitory, and entirely resolved prior to the veteran's 
enlistment for service.  There is certainly no evidence 
during service, and the only clinical notation during service 
was that the veteran had a history of hepatitis "with no 
known sequelae."  More over, it is clear and supported in the 
clinical opinions on file that hepatitis A played no part in 
the later onset of hepatitis C; although both are referred to 
as hepatitis, they are entirely separate viruses, and the 
fact that the veteran had an acute episode of hepatitis A 
prior to service is irrelevant to a determination of whether 
hepatitis C is attributable to incidents of service.  

The veteran did receive a left arm shrapnel wound during 
service which was treated in the field without any evidence 
of blood transfusion.  Some 8 months later there was an 
infection for which the veteran was hospitalized for 15 days.  
However, laboratory studies and treatment resulted in a 
finding of a staph infection, and there was no finding or 
diagnosis of hepatitis, and this infection is not shown to 
have been on onset of chronic hepatitis C.  Hepatitis C was 
first diagnosed in 1999, over 30 years after the veteran was 
separated from service, and although it is understood that 
many years may pass between an initial infection and 
subsequent discovery of hepatitis C, a preponderance of the 
competent clinical opinions on file attribute the veteran's 
hepatitis C to its most likely etiological origin of his 
post-service, I.V. drug use.  Although the actual origin of 
the veteran's hepatitis C cannot be known for certain, the 
evidence supporting a finding that it originated during 
service is only speculative in nature and does not 
collectively arise to an equipoise of evidence on file 
sufficient to warrant an award of service connection.


ORDER

Entitlement to service connection for chronic hepatitis C is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


